Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11, and 18, the closest prior art Berman in view of Meyer teaches: displaying a first matrix of symbol positions, the first matrix including a plurality of columns; evaluating a plurality of symbols displayed in the first matrix of symbol positions to determine whether to initiate display of a bonus game; in response to initiating the display of the bonus game, control the display device to display a plurality of volatility options, each volatility option associated with a corresponding quantity of matrices and a corresponding quantity of frees spins.
The prior art failed to teach: receiving a player selection of a selected quantity of matrices and a selected quantity of free spins, the selected quantity of matrices and the selected quantity of free spins comprising a selected volatility option; and for each spin of the selected quantity of free spins: determine at least a partial free spin outcome for the first matrix; display the partial free spin game outcome in the first matrix; in response to determining that the partial free spin game outcome includes a trigger condition, determine an additional quantity of matrices based on the selected quantity of matrices; control the display device to display the additional quantity of matrices, wherein when the first matrix and the additional quantity of matrices are displayed, the selected quantity of matrices are displayed; and determine a free spin outcome for each of the additional quantity of matrices.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715